Gilfillan, C. J.,
dissenting. I think the act in question unconstitutional, because it does not make adequate provision to pay or secure compensation to any owner of land taken for the road. The land is taken without compensation, and right to compensation is cut off unless the owner, within sixty days from the passage of the act, institute proceedings to fix the amount; and no notice is to be given him that he' must move in the matter, except such as he may be assumed to have from the passage of the act. I think it is a great strain on the constitution to hold, even if the act is to be deemed a public act, and the public are presumed to have notice of it, that the mere right given the owner to secure the compensation himself, if by chance he in fact learns of the passage of the act in time to exercise the right, is securing compensation, within the spirit and meaning of that instrument. If it is, I can only say that the legislature is vested with power to practically confiscate the property of the citizen, for hundreds of acts like this might be passed, and none of the persons whose property was proposed to be taken actually know anything about it until too late. The authorities hold that acts for taking private property for public use may put the initiative in ascertaining the amount of compensation on the owner, and may also limit the time within which he shall do so, and debar him if he fail to move within the time; but I find none which decides that the time may be limited from the mere date of passage of the act, without any other notice of any kind. ’While it may be conceded that an act placing *127the duty on the owner to institute proceedings to ascertain the compensation to be paid, and limiting the time for him to do so, may be valid, it must afford him a full opportunity to •do so; and it certainly would not afford him such full opportunity without reasonable notice to him that he is required to move, and of the time within which he must move, and what he must do.
It is assumed that the act is a public statute. It is a- general rule that all are conclusively presumed to know a public statute from the time it goes into effect. But I do not think this act is, or any like it can be, in all its features, á public act, of which everybody is bound to take notice. An act may be public as to some of its provisions and private as to others. Bacon’s Abr. Statutes, F; Anonymous, 12 Mod. 219; Ingram v. Foot, Id. 611; Dive v. Maningham, Plowden, 60, 65. This act, so far as it proposes to establish the road, is public, for it affects alike all inhabitants within the district through which it is to pass. But, so far as it affects only an individual owner of property to be taken for the road, it is private. In the compensation to be paid him, and how its amount shall be ascertained, it interests only him, and the state, or in this ease the county, which is appointed to pay it, and does not interest the people of the state at large, nor of the district through which the road is to run. Of the private provisions of the act no one is presumed to know, from the mere fact of its passage, although they may be presumed to know of its ■public.provisions. As the act, therefore, does not of itself serve as notice to the owner of what he is to do and within what time, and it provides for no other notice, it does not furnish him a full opportunity to have the compensation ascertained; and as it purports to take his property without oompensation, in case he does not have the amount ascertained, I think the act invalid.
I therefore dissent from the decision.